[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 18, 2007
                              No. 06-16587                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00077-CR-3-LAC

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                   versus

MARK SEGALLA,

                                                 Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (September 18, 2007)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
      A jury convicted Mark Segalla of use of a computer to attempt to persuade,

induce, entice, or coerce a person under 18 years of age to engage in sexual

activity, in violation of 18 U.S.C. § 2422(b), and obstruction of justice, in

violation of 18 U.S.C. § 1512(b)(2)(B). The district court calculated an advisory

Guideline range of 78-97 months’ imprisonment, and sentenced Segalla to two

concurrent 120-month terms of imprisonment. Segalla raises three errors that he

contends combined to render his sentence unreasonable. He argues that the district

court committed an error of law by relying on his intent to commit the § 2422(b)

offense and the time frame in which he talked to the undercover officer posing as a

15-year-old girl, as these were not aggravating circumstances. Segalla also argues

that the district court made a factual finding in support of its sentence that was not

supported by the record and failed to consider evidence he presented in mitigation.

For the reasons set forth more fully below, we affirm.

      We review the district court’s factual findings at sentencing for clear error

and the application of the law to the facts de novo. United States v. Clay, 483 F.3d

739, 743 (11th Cir. 2007). We review the final sentence for reasonableness.

United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). We do not,

however, apply this standard to each individual decision made during the

sentencing process. Id.



                                           2
       Unreasonableness may arise, regardless of the length of the sentence, “if the

district court’s selection of the sentence was substantially affected by its

consideration of impermissible factors.” United States v. Williams, 456 F.3d 1353,

1361 (11th Cir. 2006), cert. dismissed, 127 S.Ct. 3040 (2007). We review de novo

whether the district court considered an impermissible factor at sentencing, as it is

a question of law. Id. at 1361-62. When reviewing such a claim, the party

challenging the sentence bears the initial burden of establishing that the court

considered an impermissible factor. Id. at 1361. If such an error exists, and if it

was preserved for appeal, we will vacate the sentence and remand, unless the party

defending the sentence establishes that the error is harmless. Id. at 1362. In this

case, Segalla objected to the length of his 120-month sentence as unreasonable,

specifically contending that the court should have given more weight to his

otherwise good background, work history, and lack of a significant criminal

record. However, he did not contend that the district court legally erred by

considering his intent or the time frame of his activities. Accordingly, we review

this claim for plain error. See United States v. Rodriguez, 398 F.3d 1291, 1298

(11th Cir.), cert. denied, 545 U.S. 1127 (2005). Under plain error review, there

must be: (1) an error; (2) that is plain; (3) that affects substantial rights; and (4) that

seriously affects the fairness, integrity, or public reputation of judicial proceedings.



                                             3
Id. In order for an error to be plain, it must be obvious or clear under current law.

United States v. Gerrow, 232 F.3d 831, 835 (11th Cir. 2000).

      One of the facts the district court considered when determining Segalla’s

sentence was Segalla’s conversations with the undercover officer posing as a 15-

year-old girl, explaining that the duration of that conduct had to be considered, and

it demonstrated Segalla’s intent to commit the offense in this case. The error, if

any, by the district court was not plain. “[W]here the explicit language of a statute

or rule does not specifically resolve an issue, there can be no plain error where

there is no precedent from the Supreme Court or this Court directly resolving it.”

United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003). When

considering the 18 U.S.C. § 3553(a) factors, the court shall consider the nature and

circumstances of the offense. See 18 U.S.C. § 3553(a)(1). We recently rejected

the argument that the district court improperly relied upon conduct that had been

taken into account in imposing a Guidelines enhancement, noting that the

defendant “points to no authority that deems it impermissible for the district court

to also have considered this conduct in imposing a variance in light of the factors

set forth in § 3553(a).” United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.

2007). Also, there is no precedent from the Supreme Court or this Court holding

that these factors are improper or holding that factors already accounted for by the



                                          4
Guidelines are improper factors in a non-Guideline sentence. See Clay, 483 F.3d

at 745 (addressing religion and post-offense rehabilitation); United States v.

Lorenzo, 471 F.3d 1219, 1221 (11th Cir. 2006) (addressing post-sentencing

behavior); United States v. Castro, 455 F.3d 1249, 1252-53 (11th Cir. 2006)

(addressing early disposition programs); Williams, 456 F.3d at 1364-70

(addressing the powder and crack cocaine sentencing disparity and disagreement

with the career offender enhancement).

      We now turn to Segalla’s remaining arguments. When evaluating the

reasonableness of a sentence, we consider the factors outlined in 18 U.S.C.

§ 3553(a) and the district court’s reasons for imposing the particular sentence.

Williams, 456 F.3d at 1360-61. The § 3553(a) factors take into account:

       (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C.

§ 3553(a)). With respect to the final sentence, “there is a range of reasonable

sentences from which the district court may choose” and the burden of establishing


                                          5
that the sentence is unreasonable in light of the record and the § 3553(a) factors

lies with the party challenging the sentence. Id. at 788. “When reviewing the

length of a sentence for reasonableness, we will remand for resentencing if we are

left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

Williams, 456 F.3d at 1363. “The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court[,]” and we

“will not substitute our judgment in weighing the relevant factors because our

review is not de novo.” Id. (citation, quotation marks, and alteration omitted).

      The district court listed a number of facts that it considered when imposing

Segalla’s sentence. It stated that one fact was Segalla’s admission in chats that he

met underage girls he talked to on the computer and that he previously had sex

with these underage girls. The parties agree that this finding is not supported by

the record. However, evidence presented at trial indicates that Segalla discussed

having sex with a 13-year-old girl, whom he met on a blind date. The district court

discussed a number of other facts that informed its sentence and we cannot

conclude that the discrepancies between the court’s statement and the record

evidence as to this single fact “infected the district court’s balancing of the



                                            6
§ 3553(a) factors and provides an insufficient basis for imposing a non-Guideline

sentence.” United States v. Guidry, 462 F.3d 373, 377 (5th Cir. 2006). Segalla

also argues that there was no evidentiary support for the truthfulness of this

statement, noting that what he said is not true just because he said it on the internet.

However, the district court specifically referred to the fact that this was an

admission by Segalla, and it was up to the district court to determine credibility.

      Segalla’s argument that the district court failed to consider all of the

mitigating evidence relating to his history and characteristics under § 3553(a)(1) is

based on the following comment by the district court in response to Segalla’s

objection that the court should have given more weight to his otherwise good

background, work history, and lack of a significant criminal record:

      [A]ll of those background matters are interesting, certainly, that the
      court has reviewed, but I have to deal with what the defendant is
      presently, regardless of what caused him to be there or any seemingly
      mitigating matters in his past. He still came to this position in life and
      crimes. But they’re noted for the record.

While this statement is somewhat vague it must be considered in context. It was

made in response to Segalla’s assertion that his mitigating evidence was not given

enough weight. We conclude that the court was indicating that it considered this

evidence, but found that it did not justify a lower sentence in light of other

pertinent § 3553(a) factors.

      Thus, Segalla has failed to establish that the resulting sentence was


                                           7
unreasonable. Cf. Amedeo, 487 F.3d at 833 (rejecting an argument that the district

court did not consider certain mitigating evidence based on the court’s failure to

mention the evidence and then stating, “More important, Amedeo has not

persuaded us that the resulting sentence was unreasonable in light of the

particularly egregious circumstances of this case and the limited mitigating value

of the evidence he presented.”). In addition to considering Segalla’s admission

regarding having sex with underage girls, the district court discussed a number of

other facts it considered when imposing Segalla’s sentence, all relating to the

extent of Segalla’s activities and his attempts to dispose of evidence of his criminal

conduct. The court also discussed a number of the pertinent § 3553(a) factors and

found that Segalla posed a physical danger to the community at large as he was

likely to engage in similar conduct. Upon consideration of the § 3553(a) factors,

the district court’s reasons for imposing the sentence, and the extent of Segalla’s

conduct, both in terms of his activities on the computer and his attempts to destroy

evidence of such activities, we cannot conclude that the district court “committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Williams, 456 F.3d at 1363.

      In light of the foregoing, Segalla’s sentence is

      AFFIRMED.


                                           8